Citation Nr: 1701611	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to an initial rating higher than 30 percent for asthma with chronic obstructive pulmonary disease (COPD).

3.  Entitlement to an initial rating higher than 30 percent prior to July 2009, higher than 50 percent from July 2009 to August 2011, and higher than 70 percent thereafter, for major depressive disorder with generalized anxiety disorder.

4.  Entitlement to a TDIU prior to July 2009, including on an extraschedular basis.


WITNESSES AT HEARING ON APPEAL

The Veteran and C.R.



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1973 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) is from February 2008, September 2008, and July 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2016, the Veteran had a personal hearing with the undersigned VLJ.

The Board notes that TDIU was granted effective from February 2009.  His claim for TDIU was received earlier than February 2009, and his claims for increased ratings have been pending since before the receipt of his claim for TDIU.  Claims for TDIU are "part and parcel" of increased ratings claims; therefore, his claim for TDIU has been pending for the entire period on appeal (that is, since November 2007, the date of receipt of his claim to service connect an acquired psychiatric disability).   

In this decision, the Board is granting service connection for bilateral carpal tunnel syndrome. His increased ratings and TDIU claims require addition development, and are REMANDED to the AOJ.

The issue of entitlement to service connection for erectile dysfunction was raised in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016). 

FINDING OF FACT

In resolving all doubt in his favor, the Veteran's carpal tunnel syndrome was caused by his service-connected right index finger amputation.


CONCLUSION OF LAW

The criteria for service connection are met for bilateral carpal tunnel syndrome.
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2016).  

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v.  West, 11 Vet. App. 509, 512 (1998).

The Veteran asserts that he developed bilateral carpal tunnel syndrome (CTS) as a result of his service-connected disabilities of the right hand (right index finger amputation and resulting scar).  He asserts that it is hard to hold on to things with his right hand, and that he has had to overcompensate with his left.  Consequently, these unusual movements caused his CTS.

The May 2010 VA examiner opined that bilateral CTS was likely due to his post-service civilian employment as a mechanic.  The examiner did not comment on whether the Veteran's CTS was aggravated by the right finger amputation, which the Veteran has been service-connected for since 1977.  Therefore, this examination opinion is inadequate.

The May 2010 VA examiner listed risk factors for CTS, including sustained wrist or palm pressure and prolonged wrist extension and flexion.  During his hearing, the Veteran demonstrated some of the movements he adopted to compensate for his amputated finger, particularly during his work as a mechanic, which cause pressure in the wrist and lead to prolonged extension or flexion.  Because these types of motions are known risk factors, and because he did those types of motions in his work because of his service-connected disabilities, the Board finds that doubt should be resolved in his favor.  Accordingly, service connection for bilateral CTS is warranted.


ORDER

Service connection is granted for bilateral carpal tunnel syndrome.


REMAND

The Veteran's remaining claims require additional development.

He has asserted that his depressive disorder with anxiety has increased in severity since his previous examination.  He also asserts that medication he takes for this disability cause erectile dysfunction.  Accordingly, an updated examination must be conducted.

Similarly, he has asserted an increase in his asthma and COPD symptomatology, therefore an updated examination must be conducted.

Finally, although he has been granted TDIU starting from July 2009, the period prior to July 2009 remains a pending issue, which is inextricably intertwined with his claims for increased ratings.  The Board notes that, at this time, he does not meet the schedular requirements for a TDIU prior to July 2009.  If the AOJ's readjudication does not result in higher ratings prior to July 2009, such that he meets the schedular requirements, then this matter must be referred to the Director of the Compensation Service for a decision on whether he is entitled to TDIU prior to July 2009 on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his depression and anxiety, and asthma and COPD, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of the Veteran's depressive disorder with generalized anxiety.  

The examiner is asked to conduct a complete examination, and also to review the Veteran's history and comment on the severity of his symptoms over the course of this appeal (i.e., since November 2007).  Is it more likely than not that the Veteran had deficiencies in most areas, including work, school, family relationships, judgment, thinking, and mood, for the entire period on appeal?  Is it more likely than not that he has had total occupational and social impairment starting at any time during the appeal period?

The examiner is asked whether it is as likely as not (50 percent or greater probability) that the medications the Veteran takes for his depression cause erectile dysfunction.

All opinions are to be supported with explanatory rationale.

3.  Schedule the Veteran for an appropriate examination for a report on the current severity of his asthma and COPD.  The examiner is asked to conduct a complete examination, including all necessary diagnostic testing.  Test results showing FEV-1, FEV-1/FVC, and DLCO must be conducted.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  After completing any other development deemed warranted, readjudicate the claims on appeal.  

5.  If, after readjudication, the Veteran does not meet the schedular requirements for a TDIU prior to July 2009, refer this matter to the Director of the Compensation Service for a decision on whether TDIU is warranted prior to July 2009 on an extraschedular basis.  

5.  Finally, and after receipt of the decision of the Director of the Compensation Service, if referred, furnish the Veteran with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


